Exhibit 10.1

FOURTH AMENDMENT TO OFFICE LEASE

AND ASSIGNMENT AND ASSUMPTION OF LEASE

THIS FOURTH AMENDMENT TO OFFICE LEASE AND ASSIGNMENT AND ASSUMPTION OF LEASE
(the “Fourth Amendment”) is executed this 29th day of March, 2018 (the
“Effective Date”), by and between BLUE ASH LANDINGS ACQUISITION, LLC, an Ohio
limited liability company (“Landlord”), and AERPIO PHARMACEUTICALS, INC., a
Delaware corporation (“Tenant”).

W I T N E S S E T H:

WHEREAS, Duke Realty Ohio, an Indiana general partnership (“Duke”), and Akebia
Therapeutics, Inc. a Delaware corporation, as tenant (the “Original Tenant”)
entered into a certain Office Lease dated September 29, 2009 (the “Original
Lease”), whereby Tenant leased from Landlord that certain premises known as
Suite 510 (the “Original Leased Premises”) in an office building commonly known
as Pfeiffer Place located at 10300 Alliance Road, Cincinnati, Ohio 45242; and

WHEREAS, the Original Lease was amended by that certain First Lease Amendment
dated April 23, 2010 (the “First Amendment”) whereby the Original Leased
Premises was substituted for that certain space located at Suite 420 consisting
of 7,580 rentable square feet (the “Leased Premises”) in an office building
commonly known as Landings II located at 9987 Carver Road, Blue Ash, Ohio 45242
(the “Building”); and

WHEREAS, on or about April 1, 2011, DP Landings Building II, LLC, a Delaware
limited liability company (“DP”) purchased the Building from Duke; and

WHEREAS, the Original Tenant, Aerpio Therapeutics, Inc., a Delaware corporation
(“Aerpio Therapeutics”) and DP executed a certain Second Amendment and
Assignment and Assumption of Lease dated April 25, 2012 (the “Second Amendment”)
which included, among other things, the assumption of the obligations under the
Original Lease, as amended, by Tenant; and

WHEREAS, on or about May 1, 2013, DP changed its name to RT Landings Building
II, LLC, a Delaware limited liability company (“RT”); and

WHEREAS, Aerpio Therapeutics and RT executed a certain Third Amendment to Office
Lease dated February 27, 2015 (the “Third Amendment”), which included, among
other things, the extension of the Lease Term. The Original Lease, as amended by
the First Amendment, the Second Amendment and the Third Amendment shall be
collectively referred to herein as the “Lease”; and

WHEREAS, on or about February 8, 2016, Landlord purchased the building from RT;
and is the successor-in-interest to the Original Landlord under the Lease; and

WHEREAS, Aerpio Therapeutics converted into a limited liability company and
became a wholly-owned subsidiary of Tenant; and

 

1



--------------------------------------------------------------------------------

WHEREAS, Aerpio Therapeutics desires to assign all of its right, title and
interest in and to the Lease to Tenant, and Tenant desires to assume all of the
obligations under the Lease; and

WHEREAS, Landlord and Tenant otherwise desire to amend certain provisions of the
Lease, including extension of the Lease Term, as set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
herein contained and each act performed hereunder by the parties, Landlord and
Tenant hereby agree that the Lease is amended as follows:

1. Incorporation of Recitals. The above recitals are hereby incorporated into
this Fourth Amendment as if fully set forth herein.

2. Assignment of Assumption of Lease. Aerpio hereby assigns all of its right,
title and interest in and to the Lease to Tenant, and Tenant hereby accepts the
assignment and assumption of the Lease and hereby assumes and agrees to be bound
by all of the rights and obligations of Aerpio Therapeutics as tenant under the
Lease and acknowledges that all provisions of the Lease remain in full force and
effect. Tenant agrees to indemnify, defend and hold Aerpio Therapeutics harmless
from and against any and all liabilities, claims, demands, damages and causes of
action that may now or hereafter be made or asserted against Aerpio Therapeutics
arising out of or related to the Lease, and arising or accruing prior to or on
the date of this Fourth Amendment.

3. Amendment to Section 1.01 of Lease. Basic Lease Provisions and Definitions.

(a) Lease Term. The parties hereto acknowledge that the Lease Term is currently
scheduled to expire June 30, 2018. Landlord and Tenant hereby agree that the
Lease Term will hereby be extended by an additional thirty-seven (37) months.
Accordingly, upon the Effective Date of this Fourth Amendment, the Lease Term
will expire on July 31, 2021. Section 1.01(h) is hereby amended and modified to
reflect such extended Lease Term.

(b) Minimum Annual Rent. During the extended Lease Term, the Minimum Annual Rent
shall be as follows:

 

July 1, 2018 - July 31, 2018

   $0.00

August 1, 2018 - July 31, 2019

   $113,700.00 ($15.00/psf)

August 1, 2019 - July 31, 2020

   $116,580.40 ($15.38/psf)

August 1, 2020 - July 31, 2021

   $119,460.80 ($15.76/psf)

Section 1.01(d) is hereby modified and amended to reflect such Minimum Annual
Rent during the extended Lease Term

(c) Monthly Rental Installments. During the extended Lease Term, the Monthly
Rental Installments shall be as follows:

 

July 1, 2018 - July 31, 2018

   $0.00

August 1, 2018 - July 31, 2019

   $9,475.00 per month

August 1, 2019 - July 31, 2020

   $9,715.03 per month August 1, 2020 - July 31, 2021    $9,955.07 per month

 

 

2



--------------------------------------------------------------------------------

Section 1.01(e) is hereby modified and amended to reflect such Monthly Rental
Installments during the extended Lease Term.

(d) Brokers: Colliers International representing Landlord and Cushman &
Wakefield representing Tenant.

(e) Address for payments and notices are as follows:

 

Current Property Manager / Rent Payment Address:   

Colliers International

425 Walnut Street, Suite 1200

Cincinnati, OH 45202

Attn: Becky Ober

Address of Landlord for Notices:   

Blue Ash Landings Acquisition, LLC

c/o VanTrust Real Estate, LLC

4900 Main Street, Suite 400

Kansas City, MO 64112

Attn: Jeff S. Smith

With a copy to:   

Blue Ash Landings Acquisition, LLC

c/o VanTrust Real Estate, LLC

775 Yard Street, Suite 300

Columbus, OH 43212

Attn: Bill Baumgardner

With a copy to:   

Dentons US LLP

4520 Main Street, Suite 1100

Kansas City, MO 64111

Attn: John L. Snyder

Address of Tenant for Notices:    No change from Lease.

3. Condition of Leased Premises. Tenant acknowledges that neither Landlord nor
any agent, contractor or employee of Landlord has made any representation or
warranty of any kind with respect to the Leased Premises, specifically
including, but not limited to, any representation or warranty of suitability or
fitness of the Leased Premises for any particular purpose, except as expressly
set forth in the Lease, as amended herein. Except as provided in Section 4 of
this Fourth Amendment, Tenant accepts the Leased Premises in an “AS IS - WHERE
IS” condition.”

4. Landlord Improvements. Landlord will perform or cause to be performed, at
Landlord’s sole cost and expense, the improvements to the Leased Premises set
forth on Exhibit A attached hereto (the “Landlord Improvements”). Landlord shall
provide Tenant with a proposed schedule for the construction and installation of
the Landlord Improvements and will

 

3



--------------------------------------------------------------------------------

notify Tenant of any material changes to the schedule. Tenant will reasonably
cooperate with Landlord in connection with the performance of the Landlord
Improvements and will not materially interfere with Landlord’s completion of the
same; provided, however, Landlord hereby acknowledges Tenant will be occupying
the Leased Premises during the completion of the Landlord Improvements and
hereby agrees to make commercially reasonable efforts not to unreasonably
interfere with Tenant’s use and occupancy of the Leased Premises. Landlord will
use commercially reasonable efforts to substantially complete the Landlord
Improvements by July 1, 2018, subject to force majeure (as defined in
Section 16.03 of the Lease) and delays caused by Tenant.

5. Controllable Expenses. The parties acknowledge and agree that the cap on
Controllable Expenses, as provided in Section 3.06, shall remain in place and in
full force and effect during the extended Lease Term.

6. Renewal Option. Provided that no Event of Default exists beyond any
applicable notice and cure period, then Tenant is hereby granted the option to
renew the Lease Term for all, but not part of, the Leased Premises for one
(1) successive period of five (5) years (the “Renewal Term”), such Renewal Term
to commence at the expiration of the extended Lease Term. Tenant shall exercise
each option to renew by delivering written notice to Landlord at least nine
(9) months prior to the expiration of the extended Lease Term. Any such renewal
of this Lease shall be upon the same terms and conditions of the Lease, except
the Minimum Annual Rent during the Renewal Term shall be the Fair Market Rent as
of the commencement of the Renewal Term for the Leased Premises. Failure by
Tenant to provide written notice to Landlord of its intent to renew by the
period stated above shall nullify Tenant’s renewal rights. Within thirty
(30) days after receiving notice from Tenant of its intention to renew, Landlord
will provide Tenant with the Fair Market Rent for the Renewal Term and Tenant
shall then have thirty (30) days from receipt of Landlord’s determination of
Fair Market Rent to notify Landlord, in writing, that either (a) Tenant accepts
Landlord’s determination of Fair Market Rent, in which case Tenant shall be
obligated to renew the Lease at the Fair Market Rent rate determined by
Landlord, (b) Tenant does not accept Landlord’s determination of the Fair Market
Rent and withdraws the exercise of its renewal option, in which case Tenant’s
renewal rights and obligations hereunder shall be forever terminated, or
(c) Tenant does not accept Landlord’s determination of the Fair Market Rent, but
that Tenant still desires to exercise its renewal option, in which case,
Landlord and Tenant shall attempt to resolve their differences within thirty
(30) days after Landlord’s receipt of Tenant’s notice. If the parties are unable
to agree on the Fair Market Rent within the thirty (30) day period, then, within
ten (10) days after the expiration of that period, each party, at its cost and
by giving notice to the other party, shall appoint a qualified real estate
appraiser or broker with at least ten years full time commercial appraisal
experience in the Cincinnati, Ohio area to appraise and set the Fair Market Rent
for the Leased Premises. The two appraisers or brokers appointed by the parties
as stated in this paragraph shall meet promptly and attempt to establish the
Fair Market Rent for the Leased Premises. If they are unable to agree within
thirty (30) days after the second appraiser or broker has been appointed, they
shall attempt to select a third appraiser or broker meeting the qualifications
stated in this paragraph within ten (10) days after the last day the two
appraiser or brokers are given to set the Fair Market Rent. Each of the parties
shall bear one-half (1/2) of the cost of appointing the third appraiser or
broker and of paying the third appraiser or broker’s fee. The third appraiser or
broker, however selected, shall be a person who has not previously acted in any
capacity for either party. Within thirty (30) days

 

4



--------------------------------------------------------------------------------

after the selection of the third appraiser or broker, a majority of the
appraisers or brokers shall set the Fair Market Rent for the Leased Premises. If
a majority of the appraisers or brokers are unable to set the Fair Market Rent
within the stipulated period of time, the three appraisals shall be added
together and their total divided by three; the resulting quotient shall be the
Fair Market Rent for the Leased Premises.

For purposes of determining Fair Market Rent, the parties agree that “Fair
Market Rent” shall be reasonably determined by Landlord, or the brokers or
appraisers, if applicable, in accordance with this Section, based on comparable
renewing tenants, including leasing concessions, then being offered for
comparable office buildings, both in size and in quality, in the submarket for
the Building. The Leased Premises will be provided in its then-existing
condition (on an “as-is” basis) at the time the Renewal Term commences and
Tenant shall not be entitled to any construction, build out or other allowances
with respect to the Leased Premises during the Renewal Term except as may be
included as part of the determination of Fair Market Rent. All other terms,
covenants, and provisions of the Lease shall continue in full force and effect
and be applicable to the Renewal Term.

7. Addition of Section 3.05. Landlord’s Options for Payment of Rent. As to the
entire Leased Premises for the Lease Term from and after the date hereof, the
following Section 3.05 is hereby added to the Lease:

 

  “(a) Landlord, from time to time, may designate a lock box collection agent or
other person to collect rent hereunder. In such event, Tenant’s payment of rent
to the lock box collection agent or other person is deemed to have been made
(a) as of the date the lock box collection agent or other person receives
Tenant’s payment (if the payment is not dishonored for any reason); or (b) if
Tenant’s payment is dishonored for any reason, the date Landlord or Landlord’s
agent collects the payment. Neither Tenant’s payment of any amount of rent to
the lock box collection agent or other person nor Landlord’s or Landlord’s
agent’s collection of such amount if the payment is dishonored constitutes
Landlord’s waiver of any default by Tenant in the performance of Tenant’s
obligations under this Lease or Landlord’s waiver of any of Landlord’s rights or
remedies under this Lease. If Tenant pays any amount to the lock box collection
agent or other person other than the actual amount due Landlord, then Landlord’s
or Landlord’s agent’s receipt or collection of such amount does not constitute
an accord and satisfaction, Landlord is not prejudiced in collecting the proper
amount due Landlord (or in pursuing any rights or remedies available under this
Lease, at law or in equity as a result of Tenant’s failure to pay the full
amount when due) and Landlord may retain the proceeds of any such payment,
whether restrictively endorsed or otherwise, and apply the same toward amounts
due and payable by Tenant under this Lease.

 

  (b) Landlord, from time to time at Landlord’s option, may require Tenant to
pay all rent by ACH wire transfer to an account designated by Landlord.”

 

5



--------------------------------------------------------------------------------

8. Amendment of Section 6.01. Services to be Provided. As to the entire Leased
Premises for the Lease Term from and after the date hereof, Section 6.01 of the
Lease is hereby amended by deleting subsections (a), (d), and (e), and
substituting the following in lieu thereof:

 

  “(a) During business hours, heating, ventilation and air conditioning to the
Leased Premises sufficient to maintain, in Landlord’s reasonable judgment,
comfortable temperatures in the Leased Premises. During other times, Landlord
will provide heat and air conditioning upon Tenant’s reasonable advance notice.
Tenant will pay Landlord, as Additional Rent, for such extended service on an
hourly basis at the prevailing rates Landlord reasonably establishes.

 

  (d) Elevator service to be used by Tenant in common with other tenants.
Landlord may restrict Tenant’s use of elevators for freight purposes to the
freight elevator and to hours Landlord reasonably determines. Landlord may limit
the number of elevators in operation at times other than during business hours.

 

  (e) Cleaning and janitorial service in the Leased Premises and Common Areas
five (5) times per week; provided, however, Tenant shall be responsible for
carpet cleaning other than routine vacuuming.”

9. Intentionally deleted.

10. Amendment of Section 7.03. Alterations. As to the entire Leased Premises for
the Lease Term from and after the date hereof, Section 7.03 of the Lease is
hereby amended by deleting the entirety of Section 7.03 and substituting the
following in lieu thereof:

 

  “(a)

Landlord Approval. Tenant will not make any Structural Alterations to the Leased
Premises or any Alterations to the Common Areas, without Landlord’s prior
written consent, which consent may be withheld in Landlord’s sole discretion.
Tenant will not make any other Alterations without Landlord’s prior written
consent, which consent Landlord will not unreasonably withhold, condition or
delay; provided, however, that Landlord may require, as a condition of its
consent, that Tenant remove the Alterations at the end of the Lease Term and
repair all damage caused by such removal. Notwithstanding anything to the
contrary contained herein, Tenant shall have the right, without Landlord’s
consent and in compliance with all other provisions of this Section, to make any
non-structural alterations to the Leased Premises which do not materially impact
the Buildings mechanical or electrical systems, do not adversely affect the
Building’s appearance or value, and the cost of which does not exceed Fifteen
Thousand Dollars ($15,000.00) per project, provided that Tenant gives Landlord
fifteen (15) business days prior written notice of any such alterations, along
with copies of plans and specifications related thereto. Along with any request
for Landlord’s consent, Tenant will deliver to Landlord plans and specifications
for the Alterations and names,

 

6



--------------------------------------------------------------------------------

  addresses of all prospective contractors for the Alterations. If Landlord
approves the proposed Alterations, Tenant, before commencing the Alterations or
delivering (or accepting delivery of) any materials to be used in connection
with the Alterations, will deliver to Landlord for Landlord’s reasonable
approval copies of all contracts, proof of insurance required by
Section 7.03(b), copies of any contractor safety programs, copies of all
necessary permits and licenses and such other information relating to the
Alterations as Landlord reasonably requests. Tenant will not commence the
Alterations before Landlord, in Landlord’s reasonable discretion, approves the
foregoing deliveries. Tenant will construct all approved Alterations or cause
all approved Alterations to be constructed (i) promptly by a contractor Landlord
approves in writing in Landlord’s reasonable discretion, (ii) in a good and
workmanlike manner, (iii) in compliance with all applicable laws, regulations
and building codes, (iv) in accordance with all orders, rules and regulations of
the Board of Fire Underwriters having jurisdiction over the Leased Premises and
any other body exercising similar functions, (v) during times that Landlord
reasonably determines in order to minimize interference with other tenants’ use
and enjoyment of the Building, and (vi) in full compliance with all of
Landlord’s rules and regulations applicable to third party contractors,
subcontractors and suppliers performing work at the Property. For purposes
hereof, “Alterations” means any changes, alterations, additions or improvements
to any portion of the Leased Premises or the Building, and “Structural
Alterations” means any Alterations involving the structural, mechanical,
electrical, plumbing, fire/life safety or heating, ventilating and air
conditioning systems of the Building.

 

  (b) Tenant’s Responsibility for Cost and Insurance. Tenant will pay the cost
and expense of all Alterations, including, without limitation, any reasonable
third-party out of pocket costs related to review of Tenant’s proposed plans.
Prior to commencing the Alterations, Tenant will deliver the following to
Landlord in form and amount reasonably satisfactory to Landlord: (i) builder’s
“all risk” insurance in an amount at least equal to the value of the Alteration;
(ii) evidence that Tenant has in force commercial general liability insurance
insuring against construction related risks, in at least the form, amounts and
coverages required of Tenant under this Lease, and (iii) copies of all
applicable contracts and of all necessary permits and licenses. The insurance
policies described in clauses (i) and (ii) of this section must name Landlord,
Landlord’s lender (if any) and Property Manager as additional insureds. At
Landlord’s option, Landlord may procure the insurance policy described in clause
(i) of this Section (which may include loss of rents coverage), and Tenant shall
reimburse Landlord, at Landlord’s option as either Additional Rent or a
deduction from any applicable improvement allowance, all costs and expenses
incurred by Landlord in connection therewith.

 

7



--------------------------------------------------------------------------------

  (c) Construction Obligations and Ownership. Landlord may inspect construction
of the Alterations. Immediately after completing the Alterations, Tenant will
furnish Landlord with full and final lien waivers and receipted bills covering
all labor and materials expended and used in connection with the Alterations.
Tenant will remove any Alterations Tenant constructs in violation of this
Section 7.03 within ten (10) days after Landlord’s written request and in any
event prior to the expiration or earlier termination of this Lease. All
Alterations Tenant makes or installs (including all telephone, computer and
other wiring and cabling located within the walls of and outside the Leased
Premises, but excluding Tenant’s movable trade fixtures, furniture and
equipment) shall become the property of Landlord and a part of the Building
immediately upon installation and, unless Landlord requires Tenant to remove the
Alterations and repair any damage caused by such removal by notifying Tenant at
the time Landlord consents to the Alterations, Tenant will surrender the
Alterations to Landlord upon the expiration or earlier termination of this Lease
at no cost to Landlord.

 

  (d) Liens. Tenant will keep the Leased Premises and Building free from any
mechanics’, materialmen’s, designers’ or other liens arising out of any work
performed, materials furnished or obligations incurred by or for Tenant or any
person or entity claiming by, through or under Tenant. Tenant will notify
Landlord in writing fifteen (15) days prior to commencing any Alterations in
order to provide Landlord the opportunity to record and post notices of
non-responsibility or such other protective notices available to Landlord under
applicable law. If any such liens are filed and Tenant, within fifteen (15) days
after such filing, does not release the same of record or provide Landlord with
a bond or other security satisfactory to Landlord protecting Landlord and the
Property against such liens, Landlord, without waiving its rights and remedies
based upon such breach by Tenant and without releasing Tenant from any
obligation under this Lease, may cause such liens to be released by any means
Landlord deems proper, including, but not limited to, paying the claim giving
rise to the lien or posting security to cause the discharge of the lien. In such
event, Tenant will reimburse Landlord, as Additional Rent, for all amounts
Landlord pays (including, without limitation, reasonable attorneys’ fees
customarily charged and costs).

 

  (e) Indemnification. To the fullest extent allowable under the applicable law,
Tenant releases and will indemnify, protect, defend (with counsel reasonably
acceptable to Landlord) and hold harmless Landlord and the Property from and
against any claims in any manner relating to or arising out of any Alterations
or any other work performed, materials furnished or obligations incurred by or
for Tenant or any person or entity claiming by, through or under Tenant.

 

8



--------------------------------------------------------------------------------

  (f) Contractor Rules. All contractors, subcontractors, suppliers, and
materialmen performing work at the Leased Premises, the Building, or the Park,
regardless of whether such work constitutes an Alteration, a Structural
Alteration, or otherwise, are bound to comply with the rules and regulations
adopted from time to time by Landlord, the current version of which are attached
hereto as Exhibit B-2.”

11. Amendment of Section 8.05. Landlord’s Insurance. As to the entire Leased
Premises for the Lease Term from and after the date hereof, Section 8.05(a) of
the Lease is hereby amended by deleting the entirety of Section 8.05(a) and
substituting the following in lieu thereof:

 

  “(a) Liability Insurance. Commercial general liability insurance against
claims for bodily injury, personal injury, and property damage occurring at the
Building in such amounts would other commercially reasonable landlords in the
market area in which the Building is located (which may be issued under blanket
policies.”

12. Reaffirmation of Section 16.16. Patriot Act. Landlord and Tenant hereby
reaffirm Section 16.16 of the Lease.

13. Waiver of Option to Terminate. The parties hereto acknowledge and agree that
the option to terminate as set forth in Section 16.17 of the Lease is hereby
waived by Tenant and is null and void and of no force and effect.

14. Waiver of Right of First Refusal. The Right of First Refusal set forth in
Paragraph 7 of the First Amendment is hereby waived by the Tenant and is hereby
null and void and of no force and effect.

15. Exhibits.

(a) The Contractor’s and Vendors’ “Rules of Conduct” attached as Exhibit B-2 to
the Lease are hereby deleted and replaced with the Contractor Rules attached as
Exhibit B-2 to this Fourth Amendment.

(b) The Building Rules and Regulations attached as Exhibit E to the Lease are
hereby deleted and replaced with the Building Rules attached as Exhibit E to
this Fourth Amendment.

16. Broker. The parties represent and warrant that, the only real estate brokers
involved in the negotiation and execution of this Lease are the Brokers and that
no other party is entitled, as a result of the actions of the respective party,
to a commission or other fee resulting from the execution of this Lease. Each
party shall indemnify the other from any and all liability for the breach of
this representation and warranty on its part and shall pay any compensation to
any other broker or person who may be entitled thereto. Landlord shall pay any
commissions due Brokers based on this Lease pursuant to separate agreements
between Landlord and Brokers.

 

9



--------------------------------------------------------------------------------

17. Representations and Warranties.

(a) Tenant hereby represents and warrants that (i) Tenant is duly organized,
validly existing and in good standing (if applicable) in accordance with the
laws of the State under which it was organized; (ii) Tenant is authorized to do
business in the State where the Building is located; and (iii) the individual(s)
executing and delivering this Fourth Amendment on behalf of Tenant has been
properly authorized to do so, and such execution and delivery shall bind Tenant
to its terms.

(b) Landlord hereby represents and warrants that (i) Landlord is duly organized,
validly existing and in good standing (if applicable) in accordance with the
laws of the State under which it was organized; (ii) Landlord is authorized to
do business in the State where the Building is located; and (iii) the
individual(s) executing and delivering this Fourth Amendment on behalf of
Landlord has been properly authorized to do so, and such execution and delivery
shall bind Landlord to its terms.

18. Examination of Fourth Amendment. Submission of this instrument for
examination or signature to Tenant does not constitute a reservation or option,
and it is not effective until execution by and delivery to both Landlord and
Tenant.

19. Definitions. Except as otherwise provided herein, the capitalized terms used
in this Fourth Amendment shall have the definitions set forth in the Lease.

20. Incorporation. This Fourth Amendment shall be incorporated into and made a
part of the Lease, and all provisions of the Lease not expressly modified or
amended hereby shall remain in full force and effect.

[SIGNATURES CONTAINED ON THE FOLLOWING PAGES]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Fourth Amendment to be executed
on the day and year first written above.

 

 

LANDLORD: BLUE ASH LANDINGS ACQUISITION, LLC, an Ohio limited liability company
By:     VanTrust Real Estate, LLC, a Delaware limited liability company, as
Agent for Landlord   By:  

/s/ David Harrison

  Name:   David Harrison   Title:   President

 

STATE OF Missouri     )                                          ) SS: COUNTY OF
Jackson   )

Before me, a Notary Public in and for said County and State, personally appeared
David Harrison, by me known and by me known to be the President, VanTrust Real
Estate, LLC, a Delaware limited liability company, as Agent of BLUE ASH LANDINGS
ACQUISITION, LLC, an Ohio limited liability company, who acknowledged the
execution of the foregoing “Fourth Amendment to Amended and Restated Office
Lease” on behalf of said limited liability company.

WITNESS my hand and Notarial Seal this 29 day of March, 2018.

 

LOGO [g549891dsp011.jpg]     

/s/ Cynthia Aitken

Notary Public

 

/s/ Cynthia Aitken

Printed Signature

My commission Expires: 4-26-2019



--------------------------------------------------------------------------------

TENANT: AERPIO PHARMACEUTICALS, INC., a Delaware corporation

By:  

/s/ Joseph H. Gardner

Printed:   Joseph H. Gardner, PhD

Title:   President

 

STATE OF Ohio            )                                          ) SS: COUNTY
OF Hamilton )

Before me, a Notary Public in and for said County and State, personally appeared
Joseph Gardner, by me known and by me known to be the President of AERPIO
PHARMACEUTICALS, INC., a Delaware corporation, who acknowledged the execution of
the foregoing “Fourth Amendment to Office Lease” on behalf of said limited
liability company.

WITNESS my hand and Notarial Seal this 23rd day of March, 2018.

 

/s/ Jennifer Alicia Tarvin

Notary Public

 

Printed Signature

LOGO [g549891page015.jpg]

My commission Expires: My Commission Expires August 2, 2020



--------------------------------------------------------------------------------

EXHIBIT A

LANDLORD IMPROVEMENTS

[TO BE ATTACHED]

Exhibit A

Page 1 of 1



--------------------------------------------------------------------------------

LOGO [g549891page017.jpg]



--------------------------------------------------------------------------------

LOGO [g549891dsp016.jpg]

November 16, 2017

 

Becky Ober

Colliers International

Senior Property Manager

Cincinnati, Ohio

  

Proposal # 17.195.587-5

Becky.Ober@colliers.com

513-587-6691

Re: Aerpio, 9987 Carver Rd. Suite 420

The Scope of Work below includes the complete installation of all required items
defined below.

Scope of Work Inclusions:

General Conditions:

 

  •   Trash haul and dumpsters

 

  •   Thorough final cleaning

 

  •   Site Management

Cabinetry:

 

  •   Installation of new round end countertop with support leg in copy room.
Plastic laminate to match existing countertop

 

  •   See below for alternate pricing for new breakroom countertop

Flooring:

 

  •   Furnish and install new carpet tile and vinyl base in corridors and open
office areas; work includes moving workstations and large work table

 

  •   Work has been priced as after-hours or weekend work

 

  •   Furnish and install new LVT and vinyl base in lobby

 

  •   Minor repair to existing VCT in breakroom (exact color match not
guaranteed)

 

  •   Remove and dispose of existing flooring materials

Paint and Coatings:

 

  •   Paint (1) wall as designated on plan from corner-to-corner, approximately
34’ long, and from base to ceiling

 

  •   Paint open cube area outside of the copy room

 

  •   Painting of doors and frames are not included in this proposal

 

Total Consideration for Above Scope of Work

   $ 20,924.00  

ADD Alternate #1: Furnish and install new LVT flooring in breakroom in lieu of
VCT repairs

   $ 1,148.00  

ADD Alternate #2: Furnish and install new plastic laminate countertop in
breakroom

   $ 1,940.00  

ADD ALTERNATE #3: Furnish and install two (2) new plastic laminate wall cabinets
5 lineal feet to match the existing cabinetry

   $ 812.00  

ADD Alternate #4: Furnish and install new LVT flooring in workroom in lieu of
VCT repairs

   $ 1,044.00  

a2i Creative Building Solutions | 425 Walnut St. Ste 1250 | Cincinnati, OH 45202
| P: 513.252.2209 F: 513.297.2544

www.a2ibuild.com



--------------------------------------------------------------------------------

LOGO [g549891dsp015.jpg]

Qualifications:

 

  •   All flooring work to be performed after business hours or on weekends

 

  •   All other work to be performed during normal business hours

 

  •   Furniture moving is included for carpet tile work areas, however
worksurfaces must be completely clear of all equipment and accessories, and all
electronic equipment (including all computer equipment) must be un-plugged and
removed from the worksurface and the work area in general

 

  •   No security

Payment Terms:

 

  •   50% deposit prior to start up for material order

 

  •   50% upon completion of project

This proposal was based on a site visit with all responsible trades. All
conditions are approximate and subject to field and drawing verification. Any
changes resulting from new construction documents may result in additional
construction costs or deductions dependent on scope modifications.

We appreciate the opportunity to provide you with this proposal and trust the
contents contain the information you require to select a2i as your Design |
Build partner.

Thank you,

Betsy Moore

Project Manager

 

Signature acceptance by:                                          
                                         
                                                                       

Print name and title:

                                                            
                                         
                                         
                                                        

Date:                                                                      

a2i Creative Building Solutions | 425 Walnut St. Ste 1250 | Cincinnati, OH 45202
| P: 513.252.2209 F: 513.297.2544

www.a2ibuild.com



--------------------------------------------------------------------------------

LOGO [g549891dsp017.jpg]

AERPIO

9987 CARVER RD. SUITE 420

 

16-Nov-17

  A   

B

   C   ITEM
NO.   

DESCRIPTION OF WORK

   SCHEDULED VALUE   01-000    General conditions (dumpster and hauling,
cleaning, misc.)    $ 2,350.00   06-400    Architectural woodwork (new round-end
countertop w support leg in copy room)    $ 1,575.00   09-600    Flooring
(carpet tile + vinyl base + LVT in lobby + vct repair in breakroom)    $
12,248.00   09-900    Paint & coatings    $ 1,865.00      Overhead & management
fees    $ 2,886.00     

 

  

 

 

     Grand Total    $ 20,924.00     

 

  

 

 

     ADD Alternate #1: furnish and install LVT in breakroom    $ 1,148.00     
ADD Alternate #2: furnish and install new plastic laminate countertop in
breakroom    $ 1,940.00      ADD Alternate #3: furnish and Install two (2) new
plastic laminate wall cabinets 5 lln. ft. to match existing cabinetry    $
812.00      ADD Alternate #4: furnish and install LVT in workroom    $ 1,044.00
 

 

   Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT B-2

CONTRACTOR RULES

Contractors, subcontractors, suppliers, materialmen (hereinafter, each a
“Contractor”), shall be advised of the following rules and regulations (the
“Contractor Rules”) concerning their proper conduct within the building commonly
known as Landings II, located at 9987 Carver Road, Blue Ash, Ohio 45242 (the
“Building”), and that certain Leased Premises (as defined in the Lease, as
amended by the Fourth Amendment). All referenced material, labor, services,
taxes, after hour’s costs, shipping, permits, fees or construction and/or other
reference processes performed by Contractor, shall be hereinafter referred to as
the “Work.” Any defined terms not otherwise defined herein shall have the same
meaning as set forth in the Lease (as defined above).

It is the Contractor’s responsibility to ensure its personnel, subcontractors,
suppliers, and materialmen read and understand these Contractor Rules. Ignorance
of these Contactor Rules is not a waiver of liability or responsibility. Failure
to comply with these Contractor Rules may result in Contractor being asked to
leave the job site. Contractor is ultimately responsible for the conduct of its
personnel, subcontractors, suppliers, and materialmen. The signature on the last
page of these Contractor Rules shall act as the written approval by the
Contractor of these Contractor Rules.

1. Prior to starting any Work in the Building, Contractor, at its sole expense,
shall procure and maintain during the term of its contract to perform the Work,
insurance covering Contractor, its subcontractors and anyone directly or
indirectly employed by any of them, issued by an insurance company which has an
A.M. Best rating of A-VII or better and is authorized to transact business in
the state which the Leased Premises is located. All policies are to protect the
Landlord against liabilities arising out of the operations of Contractor and its
subcontractors in the performance of the Work, including at least and in amount
not less than the following and such other types and amounts of insurance as
Landlord deems necessary:

a. Commercial General Liability Insurance. Commercial general liability
insurance to protect against claims for bodily injury and property damage
arising out of premises operations, products, and completed operations, and
advertising and personal injury liability, written on an occurrence basis using
ISO Form CG0001 (or its equivalent) with no amendments to the definition of an
insured contract, in limits of not less than $1,000,000 inclusive, per
occurrence, and $2,000,000 annual aggregate per project with a $2,000,000
Products/Completed Operations Aggregate, or such higher limits as Landlord may
require. Completed Operations to remain in force for maintained for the duration
of the applicable statute of repose following project completion. To the extent
permitted by applicable law, such policy(ies) shall include a waiver of any
right of subrogation of the insurers thereunder against Landlord, VanTrust Real
Estate, LLC (“VTRE”), Property Manager, and all mortgagees of Landlord;

b. Commercial Automobile Liability Insurance. Commercial automobile liability
insurance to include contractual liability insurance for the indemnities set
forth in this Contract covering all owned, non-owned and hired automobiles, in
limits of not less than $1,000,000 combined single limit (each accident), or
such higher limits as Landlord may require. To the extent permitted by
applicable law, such policy(ies) shall include a waiver of any right of
subrogation of the insurers thereunder against Landlord, VTRE, Property Manager,
and all mortgagees of Landlord;

 

Exhibit B-2

Page 1 of 8



--------------------------------------------------------------------------------

c. Employer’s Liability Insurance and Workers Compensation. Employer’s Liability
insurance, with minimum limits of not less than $1,000,000 bodily injury each
accident, $1,000,000 bodily injury by disease policy limit and $1,000,000 bodily
injury by disease each employee, and Worker’s Compensation, in form and amount
as required by applicable state law. To the extent permitted by applicable law,
such policy shall include a waiver of any right of subrogation of the insurers
thereunder against the Landlord, VTRE, Property Manager, and all mortgagees of
Landlord;

d. Umbrella Liability Insurance. Umbrella liability insurance over the primary
general liability, automobile liability and employer’s liability insurance
policies in limits of not less than $5,000,000 inclusive per occurrence, and
$5,000,000 annual aggregate, per project, or such higher limits as Landlord may
require. To the extent permitted by applicable law, such policy(ies) shall
include a waiver of any right of subrogation of the insurers thereunder against
Landlord, VTRE, Property Manager, and all mortgagees of Landlord; and

e. Builder’s Risk Insurance. Builder’s Risk insurance on a “Special Form” basis
(including collapse) using a completed value (non-reporting) form for full
replacement cost covering all work which Contractor is performing and all
materials and equipment used or installed in or about the project, off site and
in transit. This insurance shall include: (i) interests of Landlord, VTRE,
Property Manager, all tenants, all mortgagees of Landlord, Contractor,
subcontractors and sub-subcontractors; and (ii) a mutual release and waiver of
subrogation for all parties. At Landlord’s option, Landlord may procure the
insurance policy described in this subsection (e) (which may include loss of
rents coverage), and Tenant shall reimburse Landlord, at Landlord’s option as
either Additional Rent or a deduction from any applicable improvement allowance,
all costs and expenses incurred by Landlord in connection therewith.

f. Certificates of insurance must be provided to Landlord prior to the start of
the Work on the project site. Landlord, VTRE, Property Manager, all mortgagees,
(and others who may be required, as evidenced by inclusion in an Acord
Certificate as additional insureds), will be named as primary non-contributing
additional insureds on the insurance coverages described in subsections (a) and
(d) above, including completed operations with respect to all matters arising
out of the performance of services under this Contract. It is Contractor’s sole
responsibility to procure and maintain insurance covering its personal property
located at the project site. All policies required above shall contain no
exclusions for work expressly within the Contractor’s scope of work. It is
Landlord’s sole responsibility to procure and maintain property insurance
covering Landlord’s real property where the project is located (other than the
Work) and Landlord’s personal property and the personal property of others
located at the project site that are under Landlord’s care, custody or control.

 

Exhibit B-2

Page 2 of 8



--------------------------------------------------------------------------------

2. If required pursuant to the Lease, Contractors working in or about the
Building must have prior written approval from the Landlord before any type of
Work may commence. A list of subcontractors must be provided by the Contractor
to the Landlord and Property Manager along with suitable scheduling and delivery
/ stocking information before construction begins. Any persons not on the
approved contractor list will be denied access to the Building–no exceptions.
This list will include phone numbers and contacts for Contractor and its
subcontractors, including home and emergency telephone numbers.

3. An initial walk through of the job site among Contractor’s superintendent,
representatives of Contractor’s key subcontractors, the Property Manager, the
Property Manager’s engineer, and any other Landlord representatives will be
conducted prior to construction. The foregoing shall review these Contractor
Rules, as well as check for existing conditions of the Leased Premises.

4. Contractors and all its subcontractors must be licensed in the state in which
the Work is performed, and have work experience in commercial properties similar
to the Building.

5. Where applicable, permits must be obtained, by Contractor, from the
applicable municipal building department or other governing agency prior to the
commencement of Work. Permits must be posted at the job site in accordance with
local governmental requirements. All applicable construction Work will require a
permit. Approval of drawings, details, schedules, etc., by Landlord or Property
Manager shall not relieve the Contractor from the responsibility for compliance
with local, county, state or federal laws, rules, ordinances, or rules and
regulations of commissions, boards, or other authorities having jurisdiction.

6. Contractor shall keep the Leased Premises and improvements free and clear of
all liens arising out of or claimed by reason of any Work performed, materials
furnished or obligations incurred. Contractor is responsible for the payment of
all bills for labor and materials furnished by or to it and its subcontractors
performing Work at the Building.

7. No one shall be allowed to endanger the Building or its occupants in any
manner whatsoever. If such a situation occurs, the Contractor shall immediately
take steps to correct and eliminate the hazardous condition. In the event that
the Contractor to eliminate the hazardous condition in a satisfactory manner,
Landlord and Property Manager reserve the right to immediately take steps to
remedy the hazardous condition at the Contractor’s sole expense.

8. Contractor is not permitted to post any sign on the job site advertising the
name of the Contractor or its subcontractors.

9. It is imperative that good business/professional conduct be maintained by all
Contractor’s personnel while they are at the Park and that they are properly
dressed for the environment they are working in and the Work being performed.
Contractor shall not employ any unfit person or anyone not skilled in the task
assigned to Contractor. Respect must be shown to the Building tenants at all
times. Rude and obscene behavior (harassment, sexual or otherwise), including
foul and abusive language, will not be tolerated. Offenders will be asked to
remove themselves from the Park and shall not be permitted to return.

 

Exhibit B-2

Page 3 of 8



--------------------------------------------------------------------------------

10. All Contractors’ personnel will enter and exit through the South Building
entrance (which will be the designated construction entrance), and will only use
the designated elevator or designated stairwell except in the event of an
emergency evacuation. Use of Building main floor, lobbies, or elevator lobbies
is prohibited for storing material even on a temporary basis. Specific Building
moving and freight policies are established and must be reviewed with Landlord
and/or Property Manager. Where applicable such freight policies may include
fines for breaking such policies.

11. Landlord and/or Property Manager, prior to the commencement of the project,
must approve hours in which the Work will commence and end each day. No
variation to the agreed upon hours will be permitted unless authorization is
obtained from Landlord and/or Property Manager. These Contractor Rules as stated
herein will further limit hours. Landlord and/or Property Manager must be
notified of “after hours” Work in advance. “After hours” work is defined to be
before 7 am and after 6 pm or as governed by the City where the project resides
and their guidelines. All Contractors working over the weekend and after the
normal hours shall provide Landlord and Property Manager a list of workers prior
to the worker being on site or they will be denied access. The list should also
include an estimated time the Contractors will be working, the location of the
work to be done and a 24-hour emergency contact for the supervisor of the Work.

12. Contractor shall designate a superintendent to oversee all workmen at all
times. Such superintendent may be given access cards and keys, these cards/keys
will grant access to the Building for all workmen associated with the project.
The superintendent issued the cards/keys not permitted to give such cards/keys
to any workmen for access to the Building. In no event shall any workmen be
unsupervised at any time.

13. All deliveries are to be accepted, moved and delivered to the contracted
suite before 7 am and after 6 pm unless prior Landlord approval has been granted
in writing; stocking will not be allowed during business hours once any tenant
occupancy has taken place within the building. When accepting deliveries,
masonite must be laid to protect walls and floor finishes and elevator pads must
be installed prior to delivery. It is the Contractor’s responsibility to keep
public areas clean at all times.

14. No windows shall be removed without prior approved permission provided by
Property Manager or Landlord.

15. All construction waste and debris shall be removed between the hours of 6 pm
to 7 am once any tenant occupancy within the Building has taken place. No
construction waste or debris may be placed in the building dumpster /compactor.
The Contractor will provide for removal of waste and debris from the building at
his own expense. If a dumpster is required (space allowing), the location shall
be authorized by the Landlord and Property Manager, must be in a safe location,
and will meet the Building’s standard relating to aesthetics. It will be the
responsibility of the Contractor to keep the area around the container neat and
orderly daily. It will also be the Contractor’s responsibility to place plywood
under the dumpster and to take other protective measures to protect the asphalt
and concrete where the dumpster is to be place. It will be important to assure
that a trail of debris is not left between the Work areas and refuse container.

 

Exhibit B-2

Page 4 of 8



--------------------------------------------------------------------------------

16. Construction personnel shall at all times maintain the highest level of
project cleanliness. All construction debris shall be removed through the
service elevator or stairs on a daily basis and shall never be allowed to
produce a fire hazard. In the event that the Contractor fails or refuses to keep
the Leased Premises free of accumulated waste, Landlord and/or Property Manager
reserve the right, but not the obligation, to enter the Leased Premises and
remove the debris, on behalf of the Contractor, at the Contractor’s expense. In
addition, all public areas, i.e., corridors, restrooms, janitor’s closets, etc.
shall be maintained and kept free of construction debris, dust, etc.

17. No one is permitted to use the janitorial closets without permission.
Contractor shall be responsible for stocking and re-stocking of restroom
supplies as well as clean-up of the subject restrooms being utilized, provided
such authorization of use has been granted by Landlord, throughout the duration
of construction. Upon completion of each tenant improvement, the Contractor will
be responsible for restoring the facility to its original state. All carpeted
corridors will be properly protected by masonite or carpet mask (Polytech brand
only) flush with the base, from the point of entry to the job site to the
restroom. Contractor will provide walk-off mats to be placed at all locations
where Contractors enter public areas of the building. These walk-off mats will
be maintained and cleaned daily or more frequently if required, so that
construction material is not transferred unto any other areas of the building.
Any flammable or hazardous materials (i.e., paint) may only be stored on
premises with permission of Landlord and Property Manager who shall designate an
area for such storage.

18. Pre-filters shall be installed over all return air openings on floors under
construction. If Building filters or equipment requires replacement or cleaning
due to construction dust, the Contractor will be charged.

19. Contractor should cover air transfers when working next to tenanted space to
control the transmission of dust and dirt. Covering must be removed at the
completion of daily construction. All tenant entrance and exit doors must be
kept closed to restrict the movement of dust or dirt. Temporary openings with
polyurethane must be closed off. Due to local fire codes, no openings may be
made on a tenanted floor to the corridor unless the door to be made on the
tenanted floor to the corridor remains closed unless materials are being
delivered. All HVAC filters in fan rooms shall also be delivered in operable
condition at time of completion (thus a temporary filter should be added to the
existing filter).

20. Electrical Panels must be closed up at the end of each working day. Interior
panels can be covered or barricaded. Doors to all electrical rooms must remain
locked when not occupied or protected by barrier. No storage is allowed in the
electrical room. DO NOT TAPE OVER LOCKS TO LEAVE DOOR OPEN OR USE ANY MECHANICAL
DEVICE TO PROP OPEN. REPEATED VIOLATIONS WILL BE FINED $500 PER EVENT.

 

Exhibit B-2

Page 5 of 8



--------------------------------------------------------------------------------

21. Any and all safety equipment, such as traffic control, flagmen, barricades,
rigging, fire extinguishers, first aid supplies, etc., as may be necessary or
required by any agency having jurisdiction, shall be the sole responsibility of,
and at the expense of, Contractor. It is the responsibility of the Contractor to
protect all individuals surrounding the Work area. All liability shall be the
responsibility of the Contractor. Contractor (and its subcontractors) shall
inaugurate and maintain an accident prevention program and an employee
safety-training program. Proof of compliance for the state and city where the
project resides of your safety plan shall be maintained and followed. All
employees on the job, regardless of whose direct payroll they are on, shall be
required to respond to safety instructions from the Contractor’s supervision.
Persons who do not respond shall be removed from the job. Contractor, its
subcontractors, labor, agents and invitees shall be responsible for complying
with all OSHA rules and regulations, including, without limitation, having all
safety, first aid and Material Safety Data Sheet (MSDS) documentation on the
jobsite at the Building.

22. All Contractors are to take precautions to prevent the accidental tripping
of the fire alarm system. The smoke detectors must be covered during working
hours and uncovered at the end of the working day.

False alarms shall be fined at:

First offense: $200

Second offense: $500

Third offense: $1000 and, at the Landlord’s discretion, may terminate
Contractor.

23. No gasoline operated devices, i.e., concrete saws, coring machines, welding
machines, etc., shall be permitted within the Building. All work requiring such
devices shall be by means of electrically operated substitutes.

24. All approved gas and oxygen canisters shall be properly chained and
supported to eliminate all potential hazards. At the completion of use, said
containers shall be removed from the Building.

25. Please contact the Property Manager to schedule work on the following
building systems 24- hours in advance (Any disruption of services will be
scheduled at the Property Manager’s discretion):

a. Domestic water;

b. Fire alarm or speaker;

c. Electrical tie-ins to base building or the addition of equipment to any area
other than the tenant suite except sub panels located within the Leased
Premises;

d. Sprinkler system;

e. Any work that will take place outside the demised tenant space;

f. Work in occupied tenant spaces. This includes any core drilling, plumbing,
and electrical, etc., where you will enter an adjacent tenant space;

g. Roof access. Any corrective work required in conjunction with or as a result
of this Contractor’s scope of work shall be performed by a firm authorized as
such by roofing manufacturer (Landlord and/or Property Manager will coordinate
with Contractor in determining) for purposes of ensuring that the roofing
warranty is not jeopardized in any way.

 

Exhibit B-2

Page 6 of 8



--------------------------------------------------------------------------------

Note: If a utility or building alarm is turned off for Contractor’s work,
Contractor must notify the Property Manager upon completion so the system can be
turned back on as soon as possible.

26. Construction personnel are not permitted to block open stairway doors. These
doors provide the fire protection required by code. A repeated violation of this
provision shall be subject to a $500 fine. Doors to janitorial spaces shall be
kept closed at all times.

27. No graffiti or vandalism will be tolerated. Any individual caught in the act
shall be immediately removed from the Leased Premises and will not be allowed to
return. In addition, all repairs will be at the Contractor’s expense.

28. No tobacco smoking or chewing will be permitted in the Building or on the
roof. No radios or other sound producing equipment will be permitted in the
Building or on the roof. No eating or drinking will be allowed in the Common
Areas. Building management will either provide a designated smoking area or
designate the property to be non-smoking.

29. Since Work may occur while other businesses in the Building are operating,
noise is a major consideration. Therefore, excessive noise, which may disturb
tenants, will force us to halt Work temporarily. No hammer drilling, core
drilling or any tenant disturbances will be allowed between the hours of 7 am
and 6 pm, Monday through Friday. It is the responsibility of the Contractor to
instruct all construction personnel that noise will be minimized at all times.
Landlord and Property Manager shall determine acceptable noise level.

30. Wet paint sign must be posted in all public areas when appropriate.

31. The odors, which arise when various construction procedures are done, can
cause discomfort to the tenants of the Building. Examples of these odor concerns
are carpet adhesive, wallpaper sizing, wood stains and finishes and painting.
These activities which sometimes produce odor problems for tenants in the
Building will be done during evening non-business hours, as approved by Landlord
and/or Property Manager. Also, Landlord and/or Property Manager should be
alerted to arrange for added ventilation. Cost associated with additional
ventilation shall be at Contractor’s sole expense. In addition, all TI
Contractors will cooperate with shell building contractor’s air quality reading
measurements as is required by LEED, when applicable. This may include temporary
shutdown of activity that jeopardizes air quality readings before and during
actual testing of same.

32. Contractor shall provide temporary electrical devices within the Leased
Premises for its subcontractor’s use. Contractor will not be permitted to run
extension cords through public space on occupied floors or through occupied
tenant spaces.

 

Exhibit B-2

Page 7 of 8



--------------------------------------------------------------------------------

33. Contractor shall use reasonable measures to minimize energy consumption in
the construction area when possible. The Building shall pay for normal
electrical consumption during the construction process. All lights and equipment
must be extinguished at the end of the Contractor’s business day. In the event
that the Contractor continues to leave lights and equipment on during off-hours,
Landlord reserves the right to receive just compensation for excessive
electrical consumption.

34. Contractor/Sub-contractor may park in designated spaces only. This on-site
parking is limited to that which is available on-site. Contractor shall be
prepared to make additional arrangements should supplemental parking be required
for any and all workforces working under their contracted scope. Any vehicles
found in unauthorized spaces will be subject to posted parking rates, tickets,
towing or other steps as may be needed to avoid conflicts with adjacent tenant
and neighbor parking. Specific instructions should be obtained from Property
Manager.

35. No work is to be performed, nor materials stored in any area other than the
suite under construction without prior authorization. No staging of trucks or
materials will be allowed in areas that may affect traffic flow.

36. Rubber wheels are required on all vehicles transporting materials in the
Building.

37. All equipment and material will be designed and attached for seismic loading
in accordance with governmental agencies having jurisdiction over the Work.

38. Commencement of any work shall constitute acceptance or contractor will take
full responsibility for communicating these Contractor Rules to all Contractor’s
personnel and subcontractors, and enforcing these Contractor Rules in regards to
employees of Contractor and subcontractors.

 

Exhibit B-2

Page 8 of 8



--------------------------------------------------------------------------------

EXHIBIT E

BUILDING RULES

Notwithstanding anything to the contrary contained herein, in the event of a
conflict between the terms and conditions of the Building rules and regulations,
now or hereafter promulgated by Landlord, and the terms and conditions of the
Lease, the Lease shall control.

1. The sidewalks, entrances, passages, courts, elevators, vestibules, stairways,
corridors or halls shall not be obstructed or used for any purpose other than
ingress and egress. Landlord shall control the Common Areas.

2. No awnings or other projections shall be attached to the outside walls of the
Building. No curtains, blinds, or screens shall be attached to or hung in, or
used in connection with, any window or door of the Leased Premises other than
Landlord standard window coverings without Landlord’s prior written approval.
Neither the interior nor the exterior of any windows shall be coated or
otherwise sunscreened without written consent of Landlord.

3. No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by any tenant on, about or from any part of the Leased
Premises, the Building or in the Common Areas including the parking area without
the prior written consent of Landlord. In the event of the violation of the
foregoing by any tenant, Landlord may remove or stop same without any liability,
and may charge the expense incurred in such removal or stopping to tenant. The
lobby directory will be provided exclusively for the display of the name and
location of tenants only, and Landlord reserves the right to exclude any other
names therefrom. Nothing may be placed on the exterior of corridor walls or
corridor doors other than Landlord’s standard lettering.

4. The sashes, sash doors, windows, and doors that reflect or admit light and
air into halls, passageways or other public places in the Building shall not be
covered or obstructed by tenant.

5. The sinks and toilets and other plumbing fixtures shall not be used for any
purpose other than those for which they were constructed, and no sweepings,
rubbish, rags, or other substances shall be thrown therein. All damages
resulting from any misuse of the fixtures shall be borne by the tenant who, or
whose subtenants, assignees or any of their servants, employees, agents,
visitors or licensees shall have caused the same.

6. No tenant shall mark, paint, drill into, or in any way deface any part of the
Leased Premises or the Building (except for nails for the display of artwork).
No boring, cutting or stringing of wires or laying of any floor coverings shall
be permitted, except with the prior written consent of the Landlord and as the
Landlord may direct. Landlord shall direct electricians as to where and how
telephone or data cabling are to be introduced. No boring or cutting for wires
or stringing of wires will be allowed without written consent of Landlord.

7. No bicycles, vehicles, birds or animals of any kind (except seeing eye dogs)
shall be brought into or kept in or about the Leased Premises, and no cooking
shall be done or permitted by any tenant on the Leased Premises, except
microwave cooking, and the preparation of coffee, tea, hot chocolate and similar
items for tenants and their employees. No tenant shall cause or permit any
unusual or objectionable odors to be produced in or permeate from the Leased
Premises.

 

Exhibit E

Page 1 of 4



--------------------------------------------------------------------------------

8. The Leased Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the Permitted Use of the
Leased Premises. No tenant shall occupy or permit any portion of the Leased
Premises to be occupied as an office for the manufacture or sale of liquor,
narcotics, or tobacco in any form, or as a medical office, or as a barber or
photographic or print shop or an employment bureau without the express written
consent of Landlord. The Leased Premises shall not be used for lodging or
sleeping or for any immoral or illegal purpose.

9. No tenant shall make, or permit to be made any unseemly, excessive or
disturbing noises or disturb or interfere with occupants of this or neighboring
buildings or premises or those having business with them, where by the use of
any musical instrument, radio, phonograph, unusual noise, or in any other way.
No tenant shall throw anything out of doors, windows or down the passageways.

10. No tenant, subtenant or assignee nor any of it servants, employees, agents,
visitors, or licensees, shall at any time bring or keep upon the Leased Premises
any flammable, combustible or explosive fluid, chemical or substance or firearm.

11. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by any tenant, nor shall any changes be made to existing locks
or the mechanism thereof.

12. No tenant shall overload the floors of the Leased Premises. All damage to
the floor, structure or foundation of the Building due to improper positioning
or storage items or materials shall be repaired by Landlord at the sole cost and
expense of tenant, who shall reimburse Landlord immediately therefor upon
demand. All removals or the carrying in or out of any safes, freight, furniture,
of bulky matter of any description must take place during the hours that
Landlord shall reasonably determine from time to time. The moving of safes or
other fixtures or bulky matter of any kind must be done upon previous notice to
Landlord and under Landlord’s supervision, and the persons employed by any
tenant for such work must be acceptable to Landlord. Landlord reserves the right
to inspect all safes, freight or other bulky articles to be brought into the
Building and to exclude from the Building all safes, freight or other bulky
articles which violate any of these Rules and Regulations or the Lease of which
these Rules and Regulations are a part. The Landlord reserves the right to
prescribe the weight and position of all safes, which must be placed upon
supports approved by Landlord to distribute the weight.

13. Landlord shall have the right to prohibit any advertising by any tenant
that, in Landlord’s reasonable opinion tends to impair the reputation of the
Building or its desirability as an office location, and upon written notice from
Landlord, any tenant shall refrain from or discontinue such advertising.

 

Exhibit E

Page 2 of 4



--------------------------------------------------------------------------------

14. The business hours for the Building shall be 7:00 a.m. to 6:00 p.m. Monday
through Friday and 8:00 a.m. to 1:00 p.m. on Saturday, excluding legal holidays.
Landlord reserves the right to require all persons entering the Building between
the hours of 6:00 p.m. to 7:00 a.m. and at all hours on Saturday, Sunday, and
legal holidays to register with Landlord’s security personnel. Each tenant shall
be responsible for all persons entering the Building at tenant’s invitation,
express or implied. Landlord shall in no case be liable for damages for any
error with regard to admission to or exclusion from the Building of any person.
In case of an invasion, mob riot, public excitement or other circumstances
rendering such action advisable in Landlord’s opinion, Landlord reserves the
right without any abatement or rent to require all persons to vacate the
Building and to prevent access to the Building during the continuance of the
same for the safety of the tenants and the protection of the Building and the
property in the Building.

15. No tenant shall purchase janitorial or maintenance of other like services,
from any person or persons not approved by Landlord. Any persons employed by any
tenant to do janitorial work or other work in the Leased Premises shall, while
in the Building and outside of the Leased Premises, be subject to and under the
control and direction of Landlord (but not as an agent or servant of Landlord),
and tenant shall be responsible for all acts of such persons.

16. Canvassing, soliciting and peddling in the building are prohibited, and each
tenant shall report and otherwise cooperate to prevent the same.

17. All office equipment of any electrical or mechanical nature shall be placed
by tenant in the Leased Premises in setting that will, to the maximum extent
possible, absorb or prevent any vibration, noise and annoyance.

18. No future air-conditioning unit or other similar apparatus shall be
installed or used by any tenant without the written consent of Landlord.

19. There shall not be used in any space, or in the public halls of the
Building, either by any tenant or others, any hand trucks except those equipped
with rubber tires and rubber side guards.

20. The scheduling of tenant move-ins shall be before or after normal business
hours and on weekends, subject to the reasonable discretion of Landlord.

21. The Building is a smoke-free Building. Smoking is strictly prohibited within
the Building. Smoking shall only be allowed in areas designated as a smoking
area by Landlord. Tenant and its employees, representatives, contractors or
invitees shall not smoke within the Building or throw cigar or cigarette butts
or other substances or litter of any kind in or about the Building, except in
receptacles for that purpose. Landlord may, at its sole discretion, impose a
charge against monthly rent of $50.00 per violation by tenant or any of its
employees, representatives, contractors or invitees, of this smoking policy.

22. Tenants will insure that all doors are securely locked, and water faucets,
electric lights and electric machinery are turned off before leaving the
Building.

 

Exhibit E

Page 3 of 4



--------------------------------------------------------------------------------

23. Parking spaces associated with the Building are intended for the exclusive
use of passenger automobiles. Except for intermittent deliveries, no vehicles
other than passenger automobiles may be parked in a parking space without the
express written permission of Landlord. Tenant, its employees, customers,
invitees and guests shall, when using the parking facilities in and around the
Building, observe and obey all signs regarding fire lanes and no-parking and
driving speed zones and designated handicapped and visitor spaces, and when
parking always park between the designated lines. Landlord reserves the right to
tow away, at the expense of the owner, any vehicle which is improperly parked or
parked in a no-parking zone or in a designated handicapped area, and any vehicle
which is left in any parking lot in violation of the foregoing regulation. All
vehicles shall be parked at the sole risk of the owner, and Landlord assumes no
responsibility for any damage to or loss of vehicles except to the extent
arising out of the negligence or willful misconduct of Landlord, the managing
agent or any of their respective partners, directors, officers, agents or
employees.

24. Tenant shall be responsible for and cause the proper disposal of medical
waste, including hypodermic needles, created by its employees.

25. It is Landlord’s desire to maintain in the Building and Common Areas the
highest standard of dignity and good taste consistent with comfort and
convenience for tenants. Any action or condition not meeting this high standard
should be reported directly to Landlord. The Landlord reserved the right to make
such other and further rules and regulations as in its judgment may from time to
time be necessary for the safety, care and cleanliness of the Building and
Common Areas, and for the preservation of good order therein.

 

Exhibit E

Page 4 of 4